Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


 
Instant Application 
Patent No.11,317,379
1. A method of wireless communication of a user equipment (UE), comprising:
determining N1 component carriers on each of which the UE is configured to detect a respective one physical down link control channel (PDCCH) in a slot, N1 being a positive integer; determining N2 component carriers on each of which the UE is configured to detect respective at least two PDCCHs in the slot, N2 being a positive integer; determining a number Q being an upper bound of total blind detections of PDCCH that the UE is capable of performing on the N1 component carriers and the N2 component carriers, Q being a positive integer; determining a first predetermined scaling factor X, X being a positive number; determining a number M1 being a first upper bound for blind detections on each of the N1 component carriers and a number M2 being a second upper bound for blind detections on each of the N2 component carriers, M1 being a positive integer, M2 being a positive integer and equal to X*M1; and performing blind detections on the N1 component carriers and the N2 component carriers based on the upper bound of total blind detections, the first upper bound, and the second upper bound.
1. A method of wireless communication of a user equipment (UE), comprising: determining N1 component carriers on each of which the UE is configured to detect a respective one physical down link control channel (PDCCH) in a slot, N1 being a positive integer; determining N2 component carriers on each of which the UE is configured to detect respective at least two PDCCHs in the slot, N2 being a positive integer; determining a total Q blind detections of PDCCH that the UE is capable of performing, Q being a positive integer; determining a first predetermined scaling factor X, X being a positive number; allocating M1 blind detections of the Q blind detections to be available on each of the N1 component carriers and M2 blind detections of the Q blind detections to be available on each of the N2 component carriers such that (N1*M1+N2*M2) is a largest integer no greater than Q, M1 being a positive integer, M2 being a positive integer and equal to X*M1; and performing blind detections in accordance with the allocations.
14. An apparatus for wireless communication, the apparatus being a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: determine N1 component carriers on each of which the VE is configured to detect a respective one physical down link control channel (PDCCH) in a slot, N1 being a positive integer; determine N2 component carriers on each of which the VE is configured to detect respective at least two PDCCHs in the slot, N2 being a positive integer; determine a number Q being an upper bound of total blind detections of PDCCH that the UE is capable of performing on the N1 component carriers and the N2 component carriers, Q being a positive integer; determine a first predetermined scaling factor X, X being a positive number; determine a number M1 being a first upper bound for blind detections on each of the N1 component carriers and a number M2 being a second upper bound for blind detections on each of the N2 component carriers, M1 being a positive integer, M2 being a positive integer and equal to X*M1; and perform blind detections on the N1 component carriers and the N2 component carriers based on the upper bound of total blind detections, the first upper bound, and the second upper bound.
14. An apparatus for wireless communication, the apparatus being a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: determine N1 component carriers on each of which the UE is configured to detect a respective one physical down link control channel (PDCCH) in a slot, N1 being a positive integer; determine N2 component carriers on each of which the UE is configured to detect respective at least two PDCCHs in the slot, N2 being a positive integer; determine a total Q blind detections of PDCCH that the UE is capable of performing, Q being a positive integer; determine a first predetermined scaling factor X, X being a positive number; allocate M1 blind detections of the Q blind detections to be available on each of the N1 component carriers and M2 blind detections of the Q blind detections to be available on each of the N2 component carriers such that (N1*M1+N2*M2) is a largest integer no greater than Q, M1 being a positive integer, M2 being a positive integer and equal to X*M1; and perform blind detections in accordance with the allocations.
20. A computer-readable medium storing computer executable code for wireless communication of a user equipment (UE), comprising code to: determine N1 component carriers on each of which the VE is configured to detect a respective one physical down link control channel (PDCCH) in a slot, N1 being a positive integer; determine N2 component carriers on each of which the UE is configured to detect respective at least two PDCCHs in the slot, N2 being a positive integer;
determine a number Q being an upper bound of total blind detections of PDCCH that the UE is capable of performing on the N1 component carriers and the N2 component carriers, Q being a positive integer; determine a first predetermined scaling factor X, X being a positive number; determine a number M1 being a first upper bound for blind detections on each of the N1 component carriers and a number M2 being a second upper bound for blind detections on each of the N2 component carriers, M1 being a positive integer, M2 being a positive integer and equal to X*M1; and
perform blind detections on the N1 component carriers and the N2 component carriers based on the upper bound of total blind detections, the first upper bound, and the second upper bound.
20. A computer-readable medium storing computer executable code for wireless communication of a user equipment (UE), comprising code to: determine N1 component carriers on each of which the UE is configured to detect a respective one physical down link control channel (PDCCH) in a slot, N1 being a positive integer; determine N2 component carriers on each of which the UE is configured to detect respective at least two PDCCHs in the slot, N2 being a positive integer; determine a total Q blind detections of PDCCH that the UE is capable of performing, Q being a positive integer; determine a first predetermined scaling factor X, X being a positive number; allocate M1 blind detections of the Q blind detections to be available on each of the N1 component carriers and M2 blind detections of the Q blind detections to be available on each of the N2 component carriers such that (N1*M1+N2*M2) is a largest integer no greater than Q, M1 being a positive integer, M2 being a positive integer and equal to X*M1; and perform blind detections in accordance with the allocations.





Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,317,379 in view of even though the claims are not the same they are not patentable distinct from each other. Each of the claims features determining N1 component carriers on each of which the UE is configured to detect a respective one physical down link control channel (PDCCH) in slots and determining a number being an upper bound of total blind detections of PDCCH that the UE is capable of performing on the component carriers and the component carriers a scaling factor.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468